Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
Vv.
COREY MUNFORD No. 15-376-7
MEMORANDUM
PRATTER, J. APRIL 14, 2021

Corey Munford is serving a 150-month sentence and seeks to vacate, set aside, or correct
his sentence pursuant to 28 U.S.C. § 2255. Mr. Munford argues that relief is warranted because
he received ineffective assistance of counsel and because of Due Process violations.' The
Government disagrees. For the following reasons, the Court will deny Mr. Munford’s pro se
§ 2255 motion.

BACKGROUND

Mr. Munford was involved in a conspiracy to bring large quantities of cocaine and
marijuana to the Philadelphia area from late 2009 through early 2012. In May 2016, Mr. Munford
was charged in a superseding indictment with conspiracy to distribute five kilograms or more of
cocaine and 1000 kilograms or more of marijuana, in violation of 21 U.S.C. § 846, 841(a)(1),
(b)(1)(A) (Count 1); conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h)

(Count 12); and criminal forfeiture under 21 U.S.C. § 853 and 18 U.S.C. § 982(a)(1).

 

| After Mr. Munford filed his initial'§ 2255 motion on an incorrect form, the Court ordered the Clerk
of Court to provide him with the current standard form and instructed Mr. Munford to complete, sign, and
return the new form. Mr. Munford did so, but did not attach the memorandum of law that he had included
with his initial motion. Because Mr. Munford references this memorandum in his most recent § 2255
motion (under the supporting facts section of each ground for relief Mr. Munford states “See: Memorandum
and Brief in Support”), and because the Government responded to Mr. Munford’s arguments in the
memorandum, the Court considers Mr. Munford’s memorandum as if it were also attached to his most
recent motion,
Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 2 of 7

,

4

In May 2017, pursuant to a written plea agreement, Mr. Munford pled guilty to the drug
& :
and money laundering conspiracy counts. The agreement acknowledged, among other things, that
Mr. Munford was responsible for helping traffic certain amounts of cocaine and marijuana and
that he faced a mandatory minimum gentence of 10 years’ imprisonment. It also provided that, in
exchange for the benefit he was receiving under the agreement, Mr. Munford was waiving his right
to challenge his sentence on appeal or collateral review (with some limited exceptions).

In December 2017, the Court sentenced Mr. Munford to 150 months’ imprisonment to be
followed by five years of supervised release. Mr. Munford did not file a direct appeal. In
December 2018, he filed his initial motion under § 2255 and then filed another motion on the
correct form the following month.

LEGAL STANDARD
A prisoner in federal custody may move to vacate, set aside, or correct his sentence on the

basis that the sentence violated the Constitution or laws of the United States, or that the court

“th

which imposed the sentence lacked jurisdiction. 28 U.S.C. § 2255(a). “The court is to construe a
prisoner’s pro se pleading liberally.”:| United States v. Sotomayor, 146 F. Supp. 3d 667, 668 (E.D.
Pa. 2015) (citation omitted).

DISCUSSION

 

Mr. Munford makes two clainis for ineffective assistance of counsel in his motion. First,
he argues that his trial attorney was ineffective by deciding not to object to the “obstruction of
justice” enhancement included in the calculation of his guideline sentencing range. As a result,
Mr. Munford contends that an unreasonable sentence was imposed on him. Second, he argues that
his trial attorney failed to seek a sentence reduction based on Mr. Munford’s alleged “minor role”

in the conspiracy. Lastly, Mr. Munford contends that his Due Process rights were violated.
Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 3 of 7
I. Ineffective Assistance of Counsel .

In Strickland v. Washington, jhe United States Supreme Court stated a two-pronged test
for reviewing claims for ineffective assistance of counsel. 466 U.S. 668, 687-88 (1984). “A
petitioner must prove both (1) that "gounsel’'s representation fell below an objective standard of
reasonableness’ and (2) that petitioner was prejudiced by that subpar performance.” Collins v.
Sec’y of Pa. Dep’t of Corr., 742 a) 528, 544 (3d Cir. 2014) (quoting Strickland, 466 U.S. at
688). As to prejudice, “[t]he likelihood of a different result must be substantial, not just
conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (201 1).

Neither of Mr. Munford’s inefifective assistance of counsel arguments satisfy the Strickland
test. First, Mr. Munford argues that his attorney provided ineffective assistance of counsel”
because he did not object to the “obstruction of justice” enhancement that was applied in the
calculation of his guideline sentencing range. He asserts that his trial attorney “performed
deficiently” and the Court could have reached an “alternative sentence” because even though
“obstruction of justice is a[n] act of aggravation,” Mr. Munford “accept[ed] his responsibility” and
“enter[ed] a timely plea.”

Mr. Munford cannot carry his burden under Strickland. First, nothing shows that
Mr. Munford’s attorney’s performance fell below an objective level of reasonableness when he

chose not to object to the obstruction of justice enhancement. As the Government argues,

Mr. Munford’s attorney “had no legitimate basis upon which to lodge such an objection.” It is

 

 

 

2 In his motion, Mr. Munford lists “unreasonableness of sentence” as ground one. When read in
conjunction with his memorandum, this ground for relief is an ineffective assistance of counsel claim
whereby Mr. Munford contends that his counsel’s alleged inaction led to the imposition of an
“unreasonable” sentence. In ground two, Mr. Munford specifically lists “ineffective assistance of counsel;
Sixth Amendment Violation.”

3 The obstruction of justice enhancement resulted from Mr. Munford providing false testimony in a
Delaware County trial against some of his co-conspirators to protect them from criminal punishment.
Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 4 of 7

,

undisputed that Mr. Munford purpospiu

t
f lly lied under oath in the Delaware County trial to shield

his co-conspirators from criminal responsibility for the same conduct that gave rise to this
indictment. In fact, in his § 2255 sn Mr. Munford candidly admits that “lying for co-
conspirators is not [a] very smart thing to do.”

Here, an obstruction of justice enhancement for Mr. Munford’s guideline sentencing range
was warranted, and Mr. Munford’s counsel was not ineffective in choosing not to object to it. See

United States v. Imenec, 193 F.3d 206, 209 (3d Cir. 1999) (concluding that “enhancement is

appropriate where the defendant has ¢

underlying the offense of convictioy

court”). Thus, Mr. Munford cannot
Strickland, or that he was prejudice
obstruction enhancement.

Second, Mr. Munford argues
the prospect of requesting a ‘minor f

role adjustment resulted in an unrea

i

pbstructed a prosecution based on the same criminal conduct
: even though that prosecution is going forward in a state
show that his attorney’s performance was deficient under
| as a result of his attorney’s lack of an objection to the
that his counsel was ineffective because he failed “to discuss
ole’ adjustment” and this “lack of advocacy for the [m]Jinor

sonable sentence.” But, as stated above, under Strickland,

Mr. Munford must demonstrate that his attorney’s conduct was objectively unreasonable and that

he was prejudiced as a result. 466 |
argue that Mr. Munford should recei
money laundering conspiracies.

memorandum states that a sentence 9

i

role in the offense.” Mr. Munford’s

U.S. at 687-88. Here, Mr. Munford’s attorney actually did
ve a lesser sentence due to his “minor role” in the drug and
The opening paragraph of Mr. Munford’s sentencing
{ 120 months “would reflect Mr. Munford’s relatively minor

attorney argued that Mr. Munford should receive a sentence

less than the advisory sentencing guidelines because of his “minor role” and such a downward

 

variance would align with the sentencing goals under 18 U.S.C. § 3553(a).
Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 5 of 7

‘ Q %
soy a

The sole difference between what Mr. Munford appears to argue now and what his attorney
advocated for, is that his attorney ‘sol ght a downward variance due to Mr. Munford’s purported
“minor role” under the Section 99938) factors, whereas Mr. Munford seems to contend that such
an argument should have been peice on the sentencing guidelines. See USSG § 3B1.2. That

said, Mr. Munford also states in hig motion that “counsel failed to advocate for a minor role

 

reduction in light of the factors set fo! h in 18 U.S.C. § 3553(a).” But this is clearly belied by the

record,

q

The Court is also unconvince, by Mr. Munford’s argument that his attorney should have

focused his argument on the sentenci g guidelines per se. Mr. Munford’s attorney demonstrated
i

reasonable conduct in his strategic nes in terms of the arguments he made to the Court
]

    

regarding sentencing. Where couns¢ pursues what “might be considered sound trial strategy,”

then “a court must indulge a strong ipaeeee that counsel’s conduct falls within the wide range
t

 

of reasonable professional “see Strickland, 466 U.S. at 689. Mr. Munford has not

had only played a minor role in this,

      
  
   

overcome that presumption. Furthermore, while Mr. Munford’s attorney argued that Mr. Munford

| riminal organization, the Court expressly noted that he had
|

played an “important role” and that his conduct had “actually carried on for a long enough period

ord has failed to show how his attorney’s conduct fell below

of time.” For these reasons, Mr. Mun
i

an objective standard of reasonableness and that he was prejudiced as a result of that conduct.
i. Due Process Violations
Finally, Mr. Munford lists the following remaining grounds for relief: “Due

Process/Relevant Conduct; Miscalculation of Guidelines” and “Due Process Supervised

 

Rell[ease].” As explained earlier, for each of these grounds Mr. Munford refers the Court to his
Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 6 of 7

Meo

“Memorandum and Brief in Support.’ However, the final section of Mr. Munford’s memorandum
does not expand upon these arguments or otherwise explain why he believes he was denied Due
Process. Instead, the remaining seétion of his memorandum is styled as another attempt to
demonstrate why he believes he received ineffective assistance of counsel.

Despite liberally construing both his motion and the accompanying memorandum, the
Court is unable to discern any arguments related to Due Process violations. In any event, by way
of his written plea agreement, Mr. Munford voluntarily and expressly agreed to waive any “rights
to appeal or collaterally attack” his conviction except to challenge a sentence above the statutory
maximum, an upward departure or variance by the sentencing judge, or ineffective assistance of
counsel. Mr. Munford’s sentence "I not above the statutory maximum and there was no upward

departure or variance at his sentenci 5 Mr. Munford did allege ineffective assistance of counsel,

i
il

but, as previously discussed, his claims fail under the Strickland test. Even if the Court could
discern what alleged Due Process Violations Mr. Munford is referring to, such arguments are
barred by the waiver that he agreed to as part of his signed plea agreement. Mr. Munford has not

asserted any additional claims that would be viable under § 2255.

 

 

See supra, note 1.
Case 2:15-cr-00376-GEKP Document 794 Filed 04/15/21 Page 7 of 7

CONCLUSION
For the foregoing reasons, the Court denies Mr. Munford’s motion to vacate, set aside, or

correct his sentence under § 2255. An appropriate order fo%lows.°

BY THE COURT:

“ale

“GENE E.K{PRATTER
UNITED STATES DISTRICT JUDGE

 

° When issuing a final order denying a § 2255 motion, the Court must determine whether a certificate

of appealability should issue. 28 U.S.C. § 2253(c)(2). Because the Court finds that Mr. Munford has not
demonstrated a substantial denial of a constitutional right, a certificate will not issue.

7
